300 S.E.2d 707 (1983)
Joe HENRY, Administrator of the Estate of Archie Lee Henry
v.
Floyd DEEN, Jr., M.D., Floyd Deen, Jr., M.D., P.A. Ann Hall and Abdul-Hakim Niazi-Sai, M.D.
No. 8220SC266.
Court of Appeals of North Carolina.
March 15, 1983.
*709 James, McElroy & Diehl by Gary S. Hemric, Charlotte, for plaintiff-appellant.
Charles V. Tompkins, Jr. and Fred B. Clayton, Charlotte, for defendants-appellees Floyd Deen, Jr., M.D., and Floyd Deen, Jr., M.D., P.A.
Golding, Crews, Meekins, Gordon & Gray by John G. Golding, Charlotte, for defendant-appellee Abdul-Hakim Niazi-Sai, M.D.
No counsel for defendant-appellee Ann Hall.
HEDRICK, Judge.
The plaintiff contends the trial court erred in (1) denying his motion to amend the complaint, (2) dismissing the complaint as it related to defendant Niazi, (3) dismissing the claim of civil conspiracy against defendants Deen and Hall and (4) granting defendants' motion to dismiss and strike from the complaint those paragraphs relating to punitive damages.
We first consider plaintiff's argument that his motion to amend the complaint on 30 November 1981 was improperly denied. Rule 15(a) of the North Carolina Rules of Civil Procedure sets out the conditions for amending pleadings. It states in pertinent part: "Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires." In interpreting Fed.R.Civ.P. 15(a), which was the model for the North Carolina rule, the United States Supreme Court wrote in Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230, 9 L.Ed.2d 222 (1962):
In the absence of any apparent or declared reasonsuch as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment, etc.the leave sought should, as the rules require, be `freely given.' Of course, the grant or denial of an opportunity to amend is within the discretion of the District Court, but outright refusal to grant the leave without any justifying reason appearing for the denial is not an exercise *710 of discretion; it is merely abuse of that discretion and inconsistent with the spirit of the Federal Rules.
A recent opinion by this court, Ledford v. Ledford, 49 N.C.App. 226, 233-234, 271 S.E.2d 393, 398-399 (1980), cited the above language from the Foman v. Davis case and held:
In the case sub judice the trial court did not set out a justifying reason for denying plaintiff's motion to amend and no such reason appears in the record on appeal. The United States Supreme Court has held that the trial judge abuses his discretion when he refuses to allow an amendment unless a justifying reason is shown. Foman v. Davis, supra. Nor does the record reveal any attempt on the part of the defendant to show that he would be prejudiced by the amendment. The burden is on the objecting party to show that he would be prejudiced thereby. Vernon v. Crist, 291 N.C. 646, 231 S.E.2d 591 (1977) (dictum); Public Relations, Inc. v. Enterprises, Inc., 36 N.C. App. 673, 245 S.E.2d 782 (1978). It must be concluded that the ruling of the trial court in denying the motion to amend is based on a misapprehension of the law, that the circumstances ... were sufficient as a matter of law to warrant summary judgment for defendant rendering the amendment futile. We conclude that the denial of the motion to amend without a justifying reason and no showing of prejudice to defendant, and apparently based on a misapprehension of the law, was an abuse of discretion and reversible error.
Likewise, in the case before us, the Court below set forth no reason or explanation for denying plaintiff's motion nor can we find any reason from our review of the record. There is no evidence of undue delay, undue prejudice to the defendants, or bad faith on the plaintiff's part. Absent such a showing, amendments should be granted liberally. Therefore, we hold the trial court erred in not allowing plaintiff's amendment to the complaint.
We next consider plaintiff's argument that the trial court erred in dismissing the complaint as it related to the culpability of Dr. Niazi for medical malpractice. The original complaint stated that the action was for the wrongful death of Henry as the proximate result of negligent conduct by Deen, Hall and Niazi, but the original complaint give no further details of Niazi's alleged negligence. The amended complaint gives sufficient details relating to Niazi's involvement in the medical diagnosis and treatment of Henry to make out a claim for medical malpractice against Niazi.
North Carolina Rule of Civil Procedure 15(c) states:
A claim asserted in an amended pleading is deemed to have been interposed at the time the claim in the original pleading was interposed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading.
Because of the relation back of amended complaints to the date of the original complaint, the plaintiff's complaint should not have been dismissed. The amended complaint contains allegations that Niazi attempted to diagnose and treat Henry by telephone and failed to examine the radiologist's report and X-rays of Henry. These allegations raise a claim of medical malpractice, and the original pleading gave sufficient notice of Niazi's involvement in the treatment of Henry to trigger the relation back provision of Rule 15. We hold the trial court erred in dismissing the complaint insofar as it relates to Niazi's potential liability for medical malpractice.
Plaintiff also complains that the trial court erred in dismissing his claim for punitive damages against defendants Deen, Hall and Niazi for negligent medical treatment of Henry. In order to sustain a claim at the pleading stage the complaint must set forth
[a] short and plain statement of the claim sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or *711 occurrences, intended to be proved showing that the pleader is entitled to relief....
N.C.R.Civ.P. 8(a)(1). In Sutton v. Duke, 277 N.C. 94, 176 S.E.2d 161 (1970), our Supreme Court discussed the application of Rule 8(a)(1):
Under the `notice theory' of pleading contemplated by Rule 8(a)(1), detailed fact-pleading is no longer required. A pleading complies with the rule if it gives sufficient notice of the events or transactions which produced the claim to enable the adverse party to understand the nature of it and the basis for it, to file a responsive pleading, andby using the rules provided for obtaining pretrial discoveryto get any additional information he may need to prepare for trial.
277 N.C. at 104, 176 S.E.2d at 167.
Any recovery for punitive damages must be based on aggravated, intentional, wanton or grossly negligent conduct, Newton v. Insurance Co., 291 N.C. 105, 229 S.E.2d 297 (1976), and the pleading must allege sufficient facts to place a defendant on notice of the aggravating factors which would justify the awarding of punitive damages. Shugar v. Guill, 304 N.C. 332, 283 S.E.2d 507 (1981). Here, the plaintiff alleged in his complaint that Henry's death was the proximate result of the gross negligence and willful and wanton conduct of the defendants Deen, Hall and Niazi. The complaint sufficiently notified the defendants of the occurrence of Henry's death to make them cognizant of the claim for medical malpractice; however, there are no allegations of any facts showing any aggravating circumstances which would give rise to punitive damages. All the pleader has done in this regard has been to make conclusory allegations as to willful, wanton conduct and gross negligence. We point out that ordinarily medical malpractice does not have a built-in aggravating factor such as is present in claims for damages arising out of criminal conduct such as fraud, assault or murder. We hold the trial judge did not err in dismissing plaintiff's claim for punitive damages.
Finally, we consider plaintiff's contention that the trial judge erred in dismissing his claim for civil conspiracy against all the defendants. Plaintiff argues he was damaged by the defendant's conspiring to falsify evidence and to impede his investigation. Plaintiff contends he should be allowed to assert such a claim concurrent with his action for medical malpractice. We disagree.
As a general rule, a civil action may not be maintained for damages "for false testimony, or for subornation of false testimony, or for conspiracy to give or to procure false testimony." 16 Am.Jur.2d, Conspiracy § 63 (1979). The basis for an action for civil conspiracy is not the agreement to conspire, but the damage suffered by the plaintiff. 16 Am.Jur.2d, Conspiracy § 52 (1979); 3 N.C. Index 3d, Conspiracy § 1 (1976). Therefore, some damage to the plaintiff must predicate an action to recover for civil conspiracy.
Our Supreme Court has addressed this issue in Gillikin v. Bell, 254 N.C. 244, 118 S.E.2d 609 (1961) and Gillikin v. Springle, 254 N.C. 240, 118 S.E.2d 611 (1961). In Gillikin v. Bell, the plaintiff sued a commercial photographer for aiding a defendant in a wrongful death action by removing the body of the deceased from a wreck and photographing it in positions damaging to plaintiff's case. In the companion case, Gillikin v. Springle, the driver of the wrecked car was charged with a conspiracy to suborn perjured testimony. In each case the court denied relief and stated the general rule that a civil action in tort will not lie for perjury or subornation of perjury.
Furthermore, in the case before us the plaintiff has shown no damage. He alleges he has spent $3,000 in investigating and collecting evidence of Henry's alleged wrongful death, but those are expenses naturally incurred in the bringing of any lawsuit. Plaintiff's problems in gathering proof because of the alleged conspiracy by the defendants in no way make his case unique. He can hardly allege any damage when his right to recover on the tort claim has yet to be adjudicated. We affirm the *712 portion of the trial court's order dismissing all claims of civil conspiracy as against any of the defendants.
The result is: the trial court erred in not allowing plaintiff's motion to amend the complaint; the order dismissing plaintiff's claim for punitive damages and civil conspiracy as to all defendants will be affirmed; the order dismissing plaintiff's claim against Dr. Niazi for medical malpractice is reversed; and the cause is remanded to the Superior Court for further proceedings in accordance with this opinion.
Affirmed in part; reversed and remanded in part.
JOHNSON, J., concurs.
EAGLES, J., concurs in part and dissents in part.
EAGLES, Judge, concurring in part, dissenting in part.
I respectfully dissent from that portion of the majority opinion which affirms dismissal of the civil conspiracy claim for relief. That claim was based upon alleged fraudulent falsification of medical records by two licensed physicians and a physician's assistant in preparation for trial. To decide as the majority does is to grant a license to persons facing serious civil actions to commit fraud with impunity in preparation for litigation.
The majority relies on two of the Gillikin series of cases: Gillikin v. Bell, 254 N.C. 244, 118 S.E.2d 609 (1961) and Gillikin v. Springle, 254 N.C. 240, 118 S.E.2d 611 (1961).
The Gillikin cases can be distinguished from the case sub judice as follows:
(1) The Gillikin cases involved separate lawsuits brought after termination of the initial action thereby invoking the public policy disfavoring endless litigation. Here, the original action is pending and the civil conspiracy is sought by plaintiff to be joined to the initial action, permitting the entire allegations to be resolved at one trial.
The Gillikin cases were actions against the alleged original tort-feasor (Gillikin v. Springle, supra), a photographer (Gillikin v. Bell, supra), an indemnity bond company (Gillikin v. United States Fidelity & Guaranty Company, 254 N.C. 247, 118 S.E.2d 606 (1961)) and an auto liability insurance company (Gillikin v. Ohio Farmers Indemnity Company, 254 N.C. 250, 118 S.E.2d 605 (1961)) for interference with a previously terminated civil action which plaintiff Gillikin had lost to Springle. The practical effect of the outcome in the Gillikin cases is to require that all possible claims be put to rest at one time with plaintiff limited to "one day in court." That goal would be achieved here by reversing the dismissal and permitting this claim to be tried at the same time as the related causes.
This action for civil conspiracy involves only those parties who were already party defendants in this pending action and does not involve others as parties.
(2) There is admittedly no civil action for perjury or subornation of perjury since they are punishable as crimes but here the misconduct was the wrongful falsification of medical records with the intent to cover up medical malpractice and thereby defraud the decedent's estate. Had the fraudulent misrepresentation gone undiscovered, if in fact it occurred as was alleged, and the defendants had testified at trial pursuant to their alleged design, then the crime of perjury, a violation of G.S. 14-9, might have resulted. Falsification of medical records with the intent to misrepresent to plaintiffs and to the court the treatment and diagnosis of decedent and thereby defraud a decedent's estate of damages in an action for medical malpractice and a civil conspiracy to accomplish this wrong are actionable.
To create civil liability for conspiracy, a wrongful act resulting in injury to another must be done by one or more of the conspirators pursuant to the common scheme and in furtherance of the common object. The gravamen of the action is the resultant wrong, and not the conspiracy itself. Ordinarily the conspiracy is important only because of its bearing upon rules of evidence, or the persons liable. 11 Am.Jur., Conspiracy, section 45. *713 Holt v. Holt, 232 N.C. 497, 500, 61 S.E.2d 448, 451 (1950).
"In civil conspiracy, recovery must be on the basis of sufficiently alleged wrongful overt acts." Shope v. Boyer, 268 N.C. 401, 405, 150 S.E.2d 771, 773 (1966). Here the wrongful overt act is the falsification or alteration of medical records pertaining to plaintiff's decedent with the intent to misrepresent the true facts and thereby defraud plaintiff in their efforts to recover for alleged medical malpractice.
In Reid v. Holden, 242 N.C. 408, 414-15, 88 S.E.2d 125, 130 (1955), Bobbitt, J. (later Chief Judge), succinctly stated the law of civil conspiracy:
"Accurately speaking, there is no such thing as a civil action for conspiracy. The action is for damages caused by acts committed pursuant to a formed conspiracy, rather than by the conspiracy itself; and unless something is actually done by one or more of the conspirators which results in damage, no civil action lies against anyone. The gist of the civil action for conspiracy is the act or acts committed in pursuance thereofthe damagenot the conspiracy or the combination. The combination may be of no consequence except as bearing upon rules of evidence or the persons liable." 11 Am.Jur. 577, Conspiracy sec. 45. To create civil liability for conspiracy there must have been an overt act committed by one or more of the conspirators pursuant to the scheme and in furtherance of the objective. 15 C.J.S. 1000, Conspiracy sec. 5. These principles have been recognized and applied by this Court.
Since the alleged wrongful acts were discovered, the full potential for harm and damages was not realized. Because of plaintiff's alleged discovery that the records contained intentional misrepresentations and had been falsified, plaintiff's damages are the additional costs of investigation and ultimate detection of the attempted fraud on the decedent's estate. According to the complaint, they are alleged to amount to approximately $3,000.00.
Suffice it to say, there are allegations of a conspiracy, a wrongful overt act in furtherance of that conspiracy and damages to plaintiff which, if proven, are sufficient to justify recovery.
Conspiracy among professionals to defraud a decedent's estate and ultimately a trial court as alleged, is outrageous, offensive, and egregious conduct. In a system of jurisprudence in which the courts are relied on as an orderly means of settling disputes and differences, it is incongruous to permit misrepresentations, fraud and deception such as is alleged here to occur with impunity.
For these reasons, I respectfully dissent from the majority's decision to dismiss the claim for civil conspiracy. In all other respects, I concur with the majority.